Citation Nr: 1326746	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-32 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for chronic lumbar spine myofascial sprain.

4.  Entitlement to an effective date earlier than September 4, 2007 for the grant of service connection for chronic lumbar spine myofascial sprain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and a February 2013 rating decision of the Appeals Management Center (AMC) in Washington, DC.  

In November 2010 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing testimony is in the claims file. 

In May 2011 the Board, in pertinent part, denied the Veteran's claim to reopen his previously denied application for service connection for a low back disability, and his claims of entitlement to service connection for a neck disability and tinnitus.  The Veteran then appealed the Board's May 2011 decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2012 Memorandum Decision, the Court vacated the May 2011 Board decision, in part, and remanded these three matters for action consistent with the Court's determinations.

When the claims were most recently before the Board in November 2012, the Board reopened and remanded the claim of entitlement to service connection for a low 

back disability, and remanded the claims of entitlement to service connection for a neck disability and tinnitus to the RO for additional development. 

Subsequently, in a February 2013 rating decision, the AMC granted service connection for chronic lumbar spine myofascial sprain.  As this represents a total grant of benefits sought on appeal with respect to the claim of entitlement to service connection for a low back disability, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Neck Disability

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

With respect to the Veteran's claim of entitlement to service connection for a neck disability, the Board notes that in its November 2012 remand, the RO/AMC was instructed to contact the Veteran and ask him to provide as much information as possible concerning his two in-service motor vehicle accidents.  Then, the RO/AMC was instructed to undertake reasonable development efforts to obtain any existing military or civilian police reports associated with the Veteran's in-service motor vehicle accidents which took place in Fort Benning, Georgia in October 1974 and in Troy, Alabama in April 1975.  Importantly, the Court's May 2012 Memorandum Decision notes that the Board should make efforts to obtain any police or military reports concerning the Veteran's in-service motor vehicle accidents.  

A letter was sent to the Veteran in December 2012 requesting additional information regarding the motor vehicle accidents and the Veteran did not respond.  However, the RO/AMC undertook no development efforts whatsoever in order to obtain the military or civilian police reports.  The Board notes that the November 2012 remand does not specify that if the Veteran failed to respond that no development efforts needed to be undertaken.  As such, the Board finds that a remand is required in order to undertake reasonable efforts to obtain these records because the RO/AMC did not substantially comply with the November 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand was not required under Stegall v. West 11 Vet. Appt. 268 (1998) where Board's remand directives were substantially complied with).  

II.  Tinnitus

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

With respect to the Veteran's claim of entitlement to service connection for tinnitus, the Board notes that in the November 2012 remand, the Board instructed the RO to afford the Veteran a VA examination in order to obtain an opinion as to whether the Veteran's tinnitus is etiologically related to his in-service verified noise exposure.  The examiner was asked to discuss the medically known theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that any current tinnitus was caused by noise exposure in service as opposed to some other cause.  The examiner was also asked to state an approximate date of onset of the Veteran's tinnitus.  The examiner was instructed to provide a clear and detailed rationale, to include citation to pertinent evidence and the Veteran's statements.  

The examiner was also instructed to review Training Letter 10-02.  In that letter, as noted in the November 2012 remand, the Director of the VA Compensation and Pension Service commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered. 

The Veteran underwent a VA examination in December 2012 and the examiner provided an addendum opinion in April 2013.  The examiner noted that the Veteran has impaired hearing, but does not meet the criteria for a diagnosis of bilateral hearing loss disability for VA purposes.  The examiner noted that the Veteran reported recurrent tinnitus which he first noted 37 years ago.  The examiner noted that the Veteran's claims file was reviewed.  The examiner opined that the Veteran's tinnitus is less likely than not etiologically related to military noise exposure.  The examiner reasoned that when the enlistment physical and separation physical examinations were compared, a worsening significant threshold shift was not seen in either ear.  Therefore, the examiner opined that there is no evidence of a noise injury occurring during the Veteran's active duty military service.  Based on the absence of a worsening significant threshold shift between the Veteran's enlistment and separation physical examinations, the examiner concluded that the Veteran's bilateral tinnitus is less likely as not related to or cause by his military noise exposure.  

An April 2013 VA addendum opinion report notes that Training Letter 10-02 was reviewed by the examiner.  The examiner opined that the Veteran's tinnitus is less likely than not incurred in or caused by service.  The examiner opined that hearing in both ears at enlistment when compared with hearing in both ears at separation do not show worsening significant threshold shift in the right ear.  A temporary significant threshold shift was seen in the left ear at 3000 Hertz, but there was no worsening significant threshold shift seen between the Veteran's April 1973 left ear threshold shift at 3000 Hertz compared with the December 2012 left ear threshold at 3000 Hertz.  Based on the absence of a bilateral permanent worsening significant threshold shift in hearing during the Veteran's military service, the examiner concluded that the Veteran's bilateral tinnitus is less likely caused by or related to his military noise exposure.

The Board finds that the December 2012 VA examiner's opinions, to include the April 2013 addendum opinion, are inadequate for adjudication purposes.  Despite the indication in the April 2013 addendum opinion report that the examiner reviewed Training Letter 10-02, the examiner provided a rationale which, in effect, contradicts Training Letter 10-02.  Specifically, the examiner opined that the Veteran's tinnitus is not related to in-service noise exposure because the Veteran's hearing displayed no permanent worsening significant threshold shift during military service.  Notably, the examiner did not consider the possibility of delayed onset tinnitus.  In this regard, the Board notes that a lack of a permanent worsening or significant threshold shift in hearing during military service is not a sufficient basis on which to deny a claim for service connection for tinnitus.  Moreover, the Veteran is competent to state that he experiences tinnitus, and to describe how long he has experienced tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  As such, a remand is required in order to obtain an addendum opinion which contains a sufficient rationale, and which addresses the Veteran's reported tinnitus for the past 37 years.  

III.  Chronic Lumbar Spine Myofascial Sprain

In a February 2013 rating decision, the RO granted service connection for chronic lumbar spine myofascial sprain.  A 10 percent rating was assigned, effective September 4, 2007.  The Veteran was mailed notice of this decision by letter dated on March 28, 2013.  In a statement received on April 18, 2013, the Veteran indicated his desire to appeal the March 28, 2013 rating decision.  He indicated that he was in "total disagreement" with the decision.  As the Veteran did not indicate any specific issue he disagreed with, the Board interprets his disagreement to be with the initial rating and effective date assigned.  The Board also notes that in July 2013 the Veteran submitted additional medical evidence regarding his low back disability.  To date, the RO has not issued a statement of the case on the initial rating and effective date issues.

Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Undertake all reasonable development efforts to obtain any existing military or civilian police reports associated with the Veteran's in-service motor vehicle accidents which took place in Fort Benning, Georgia in October 1974 and in Troy, Alabama in April 1975.  Any negative response should be documented in the claims file.

2.  If, and only if, any military or civilian police reports requested above are obtained, return the claims file to the VA clinician who provided the January 2013 addendum opinion regarding the Veteran's neck disability and request that the VA clinician review the claims file, to include the additionally obtained police reports, and provide an opinion as to whether the Veteran's currently diagnosed neck disability is at least as likely as not the result of his service to include the in-service motor vehicle accidents.  The examiner must consider the Veteran's statements that he has had ongoing neck symptoms since service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  If an opinion cannot be reached without resorting to mere speculation, a complete explanation as to why this is so must be provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Issue a statement of the case on the issues involving entitlement to an initial rating in excess of 10 percent for chronic lumbar spine myofascial sprain and entitlement to an effective date earlier than September 4, 2007 for the grant of service connection for chronic lumbar spine myofascial sprain.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claims reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal on one or both of these issues, then it/they should be returned to the Board for appellate action.

4.  The claims file, to include this remand, must be returned to the December 2012 VA audiology examiner or suitable substitute.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions, and determine the nature and etiology and approximate date of onset of the Veteran's tinnitus.  

The VA examiner must be provided a copy of Training Letter 10-02 (March 2010) to review, and he/she must state on the VA examination report whether such was reviewed. 

The examiner is instructed to concede that the Veteran was exposed to acoustic trauma during service.   

The examiner is also notified that the Veteran is competent to state that he experiences tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  On remand, the examiner should address the Veteran's reported tinnitus during the past 37 years.

The examiner should provide an opinion as to whether the Veteran's tinnitus is at least as likely as not related to his military service, to include his verified noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that any current tinnitus was caused by noise exposure in service as opposed to some other cause. 

Further, the examiner should state an approximate date of onset of the Veteran's tinnitus.  In providing this statement, the examiner must provide a clear and detailed rationale, to include citation to pertinent evidence and the Veteran's statements. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  If an opinion cannot be reached without resorting to mere speculation, a complete explanation as to why this is so must be provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


